Case 5:20-cv-05104-PKH Document 77                 Filed 02/05/21 Page 1 of 2 PageID #: 1139




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                          PLAINTIFF

v.

THE RAZORBACK FOUNDATION, INC.                                                         DEFENDANT

                                        No. 5:20-CV-05104

THE RAZORBACK FOUNDATION, INC.                                               COUNTERPLAINTIFF

v.

BRET A. BIELEMA and NEIL CORNRICH                                       COUNTERDEFENDANTS

                                              ORDER

       On January 22, 2021, the Court entered an order (Doc. 68) allowing The Razorback

Foundation, Inc. (“the Foundation”) to file sealed documents in support of its motion to amend its

pleadings. The documents were filed under seal because the documents were produced to the

Foundation by the New England Patriots (“the Patriots”) with the understanding that the

documents would be subject to a protective order, and the Foundation represents that the Patriots

persist in that position. The Foundation served counsel for the Patriots with the Court’s order

(Doc. 68), as well as with the Foundation’s motion to amend the pleadings.

       Because the sealed documents were produced to the Foundation prior to the entry of the

protective order on the understanding that the documents would be maintained as “attorney’s eyes

only” materials until a protective order was entered, there is no identified basis for applicability of

the protective order, nor is that basis immediately apparent for all materials. The Court’s default

position is to allow public disclosure of as much of a litigation record as possible. Before allowing

the documents at issue here to be publicly disclosed, either entirely or in part, the Court believes



                                                  1
Case 5:20-cv-05104-PKH Document 77                 Filed 02/05/21 Page 2 of 2 PageID #: 1140




that the Patriots and the parties should have an opportunity to be heard on the matter.

       IT IS THEREFORE ORDERED that the parties and the disclosing nonparty may file

responses to this order by February 16, 2021, showing cause why documents produced to the

Foundation by the Patriots, or specifically identified portions thereof, should or should not remain

subject to the protective order entered in this case.

       The Clerk is directed to send a copy of this order by mail to the following counsel for the

Patriots, identified in the Foundation’s certificate of service:

       Brandon L. Bigelow, Dallin R. Wilson, and Caleb Schillinger,
       Seyfarth Shaw LLP
       Two Seaport Lane, Suite 300
       Boston, Massachusetts 02210-2028.

The Clerk is further directed to send the notice of electronic filing of this order to those attorneys

at the following email addresses, identified in the Foundation’s certificate of service:

       bbigelow@seyfarth.com
       drwilson@seyfarth.com
       cschillinger@seyfarth.com

       IT IS SO ORDERED this 5th day of February, 2021.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                   2
